Gertrude and H. Henry Young appeal from an interlocutory decree confirming the master’s report and from the final decree based upon the report which established, after an accounting, the interests of the several parties in the assets of a partnership engaged in the business of lending money and now in the process of dissolution. The conclusion of the master that H. Henry Young was not entitled to compensation for his services to the partnership was warranted by the subsidiary findings. A contrary conclusion was not required. See Boyer v. Bowles, 310 Mass. 134, 139-141. The master’s allocation of capital to the parties was consistent with his subsidiary findings and with the stipulation executed in writing by the parties.

Interlocutory and final decrees affirmed with costs to Ida and Leo Young.